Powell, J.
Though the evidence 'strongly preponderated in favor of the ' plaintiff in the court below, still the verdict directed for it was not absolutely demanded, for there was testimony upon which the jury might have found that the defendant (a married woman) was informed in the plaintiff’s presence that her relation to the transaction was to be that of surety only, and that the documents taken, apparently to the contrary, were but part of a collusive scheme whereby the statutes against suretyship on the part of married women might be evaded. Therefore, the court erred in directing the verdict.

Jlodgment reversed.